DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Foreign priority document EP 2005811 A2 has been considered to the extent of information presented in English. Specifically, only the citations have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (US 2020/0329631 A1).
Johnson et al. ‘631 discloses an agricultural implement comprising:
a laterally-extending toolbar (28);
at least two ground openers (54) extending from said toolbar, wherein each of said ground openers includes - an opening disc (60), a gauge wheel (56), a support assembly (106) securing said opening disc and said gauge wheel to said toolbar (Fig. 3), wherein said support assembly is configured to permit said ground opener to shift upward and downward with respect to said toolbar (para. 0028), a depth-adjustment assembly configured to adjust a relative position between said opening disc and said gauge wheel (para. 0029), wherein at least a portion of said depth-adjustment assembly extends in parallel relationship with said support assembly, and a laterally-extending common pivot bar, wherein each depth-adjustment assembly of said plurality of ground openers is secured to said common pivot bar, such that rotation of said common pivot bar is configured to simultaneously adjust the relative position between said opening disc and said gauge wheel of each of said ground openers (para. 0058).

Johnson et al. ‘631discloses a depth-adjustment assembly (including 106; para. 0028) for adjusting operating depths of a plurality of ground openers (54) of an agricultural implement, wherein the ground openers each include an opening disc (60), a gauge wheel (56), and a support assembly (106) securing the opening disc and the gauge wheel to the agricultural implement, wherein the support assembly is configured to raise and lower the ground opener with respect to the ground and/or to adjust a down-pressure of the ground opener (para. 0028), wherein said depth-adjustment assembly comprises: for each of the ground openers, a linkage assembly (inherently) and a depth-adjustment arm (58)configured to adjust a relative position between the opening disc and the gauge wheel (para. 0029), wherein at least a portion of the linkage extends in parallel relationship with the support assembly; and a laterally-extending common pivot bar, wherein each linkage assembly is secured to said common pivot bar, such that rotation of said common pivot bar is configured to simultaneously adjust the relative position between the opening disc and the gauge wheel of each of the ground openers (para. 0058).

	The method steps recited in claims 18-20 are inherent to use of the system disclosed by Johnson et al. ‘631.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
18 June 2022